Citation Nr: 1022547	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  04-38 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.



REPRESENTATION

Appellant represented by:	Goodman, Allen & Filetti, PLLC



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from January 1948 to January 
1967.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  This case was initially before the Board in January 
2005 at which time the case was remanded for additional 
evidentiary development.

In a November 2006 decision, the Board denied a claim of 
entitlement to service connection the cause of the Veteran's 
death as well as a claim seeking to revise or reverse a May 
5, 1981 rating decision that denied service connection for 
chronic obstructive pulmonary disease (COPD) on the basis of 
clear and unmistakable error (CUE).  The appellant appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court).

By means of an order dated December 7, 2007, the Court 
granted a Joint Motion for Remand (JMR) on the issue of 
entitlement to service connection for cause of the Veteran's 
death, vacated the Board's decision as to this matter, and 
remanded this issue to the Board for readjudication.  The 
parties to the JMR withdrew from appeal the CUE claim.  
Therefore, the issue of CUE is not before the VA at this 
time. 

In March 2008, the Board remanded this claim to the RO, via 
the Appeals Management Center (AMC) in Washington, D.C., for 
further evidentiary development.


FINDINGS OF FACT

1.  The Veteran died in August 2003 as a result of severe 
end-stage COPD with subsequent pneumonia, congestive heart 
failure (CHF) and pleural effusion.

2.  At the time of the Veteran's death, service connection 
had been established for a history of renal calculi evaluated 
as noncompensable.

3.  The Veteran was possibly exposed to asbestos during his 
active military service.

4.  The most persuasive medical opinion demonstrates that the 
Veteran did not manifest an asbestos-related lung disease, 
and outweighs a death certificate amendment listing asbestos 
exposure and disease as significant conditions contributing 
to the Veteran's death.

5.  The causes of the Veteran's death did not have its onset 
during active service, did not manifest within one year of 
separation from active service, and are not otherwise related 
to the Veteran's active service or a service-connected 
disorder.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A & 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant primarily contends that the Veteran's death is 
causally related to asbestos exposure during service.  During 
his lifetime, the Veteran had alleged chronic lung problems 
also related to inservice exposure to paint fumes and rusted 
metal dust.  At the time of the Veteran's death, service 
connection had been established for a history of renal 
calculi evaluated as noncompensable.

Dependency and Indemnity Compensation (DIC) benefits may be 
awarded to a veteran's spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service 
connection for the cause of the veteran's death to be 
granted, it must be shown that a service-connected disorder 
caused his or her death, or substantially or materially 
contributed to it.  Id.  A service-connected disorder is one 
that was incurred in or aggravated by active service.

Death is deemed to have been caused by a service-connected 
disability when the evidence establishes that a service-
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  Service-
connected disability is deemed to have been the principal 
cause of death when it, singly or jointly with another 
disorder, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).

In determining whether a service-connected disability was a 
contributory cause of death, it must be shown that a service-
connected disability contributed substantially, materially, 
or combined with another disorder to cause death, or that it 
aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c).  See Harvey v. Brown, 6 Vet. App. 390, 
393 (1994).  Therefore, service connection for the cause of a 
veteran's death may be demonstrated by showing that the 
veteran's death was caused by a disability for which service 
connection had been established at the time of death or for 
which service connection should have been established.

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing the applicable 
chronic diseases.)  Respiratory disorders such as COPD, 
asthma and pleural effusion are not listed among these 
diseases.  Diseases such as arteriosclerosis and malignant 
tumors are subject to presumptive service connection as a 
chronic disease.

There is no specific statute or regulation pertaining to the 
development of claims involving asbestos-related diseases.  
However, in 1988, VA issued a circular on asbestos-related 
diseases that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21- 88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA's Adjudication Procedure Manual, M21-1MR, 
IV.ii.1.H.29.  Also, an opinion by VA's Office of General 
Counsel has discussed the development of asbestos claims.  
VAOPGCPREC 4-00 (Apr. 13, 2000).

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at 
Subsection (f).  

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at 
Subsection (b).  Inhalation of asbestos fibers can produce 
fibrosis (the most commonly occurring of which is 
interstitial pulmonary fibrosis, or asbestosis), tumors, 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, and cancers of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at 
Subsection (b).  

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether or 
not:  (1)  service records demonstrate the veteran was 
exposed to asbestos during service; (2)  development has been 
accomplished sufficient to determine whether or not the 
veteran was exposed to asbestos either before or after 
service; and (3)  a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).  

The record includes a medical opinion that the Veteran's COPD 
is attributable to his history of smoking cigarettes.  
Notably, for claims filed after June 9, 1998, such as this 
claim, a disability will not be considered service-connected 
on the basis that it resulted from injury or disease 
attributable to the veteran's use of tobacco products during 
service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  Service 
connection, however, will not be prohibited if the disability 
or death can be service-connected on some basis other than 
the veteran's use of tobacco products during service, or if 
the disability became manifest during service.  See 38 C.F.R. 
§ 3.300 (b).

In cases where there are conflicting statements or opinions 
from medical professionals, it is within the Board's province 
to weigh the probative value of those opinions.  In Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion evidence 
is based on the medical expert's personal 
examination of the patient, the physician's 
knowledge and skill in analyzing the data, and 
the medical conclusion that the physician 
reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). 

The VA benefits system does not favor the opinion of a VA 
examiner over a private examiner, or vice versa.  See 
38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 
(Fed. Cir. 2001) (declining to adopt the treating physician 
rule for adjudicating VA benefits).  Regardless of the 
source, an examination report must minimally meet the 
requirement of being sufficiently complete to be adequate for 
the purpose of adjudicating the claim.  See 38 U.S.C.A. 
§ 5125; 38 C.F.R. § 4.2.

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

A medical examiner's review of the claims folder may heighten 
the probative value of an opinion, as the claims folder 
generally contains all documents associated with a veteran's 
disability claim, including not only medical examination 
reports and service treatment records (STRs), but also 
correspondence, raw medical data, financial information, RO 
rating decisions, Notices of Disagreement, materials 
pertaining to claims for conditions not currently at issue 
and Board decisions disposing of earlier claims.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, an examiner's review of the claims folder is not 
required in each case.  See Snuffer v. Gobber, 10 Vet. App. 
400, 403-04 (1997) (review of claims file not required where 
it would not change the objective and dispositive findings 
made during a medical examination); see also D'Aries v. 
Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not 
necessary for a VA medical examiner to specify review of the 
claims folder where it is clear from the report that the 
examiner has done so and is familiar with the claimant's 
extensive medical history).

A significant factor to be considered for any opinion is 
based on an accurate factual predicate, regardless of whether 
the information supporting the opinion is obtained by review 
of medical records or lay reports of injury, symptoms and/or 
treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. 
Cir. 2000) (examiner opinion based on accurate lay history 
deemed competent medical evidence in support of the claim); 
Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding 
that a medical opinion cannot be disregarded solely on the 
rationale that the medical opinion was based on history given 
by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(holding that the Board may reject a medical opinion based on 
an inaccurate factual basis).

Although formal rules of evidence do not apply in the VA 
benefits system, the Court has indicated that recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the adjudicator's 
decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  
Within the VA benefits system, VA medical examiners and 
private physicians offering medical opinions in veterans' 
benefits cases are essentially considered expert witnesses.  
Nieves-Rodriguez, supra.

In Nieves-Rodriguez, the Court indicated that the Federal 
Rules of Evidence for evaluating expert medical opinion 
before U.S. district courts, Fed.R.Evid. 702, are important, 
guiding factors to be used by VA adjudicators in evaluating 
the probative value of a medical opinion.  The factors 
identified in Fed.R.Evid 702 are as follows:

(1) The testimony is based upon sufficient facts 
or data; 
(2) the testimony is the product of reliable 
principles and methods; and 
(3) the expert witness has applied the principles 
and methods reliably to the facts of the case.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

The Veteran served on active duty with the United States Navy 
from January 1948 to January 1967.  

The Veteran died on August [redacted], 2003.  The original death 
certificate, signed by Dr. M.O. on August [redacted], 2003, 
identified the immediate cause of death as respiratory 
failure due to (or as a consequence of) pneumonia, due to (or 
as a consequence of) COPD, due to (or as a consequence of) 
CHF.

On August 29, 2003, Dr. M.O. amended the death certificate to 
list asbestos exposure and disease as other significant 
conditions contributing to death but not resulting in the 
underlying cause of death.

The Veteran's service treatment records (STRs) reflect his 
various treatments for upper respiratory infections (URIs), 
cold symptoms, pharyngitis, sinusitis, and bronchitis.  Chest 
X-ray examinations in March 1948, September 1948, September 
1949, October 1950, March 1951, April 1952, September 1954, 
November 1955, February 1956, March 1959, February 1961 and 
November 1961 were interpreted as negative.  In 1965, the 
Veteran was treated for active tuberculosis (TB) which 
resolved.  Notably, the Veteran's duties included 
sandblasting.

The Veteran's separation examination, dated January 1967, 
indicated normal clinical evaluations of the heart, lungs and 
chest.  A chest X-ray examination was negative.  A 
cardiovascular work-up, to investigate symptoms of 
palpitations and fluttering, returned normal results.

Overall, the Veteran's STRs provide some evidence against the 
appellant's claim as they do not show that the Veteran had 
any chronic respiratory or cardiovascular conditions during 
his active service.

An August 1967 VA examination, conducted shortly after the 
Veteran's separation from service, included special 
cardiovascular and chest examinations.  The Veteran denied a 
history of cough or hemoptysis.  The findings were negative 
and did not result in any pertinent diagnosis.

Overall, the August 1967 VA examination report provides 
moderate evidence against the appellant's claim as they do 
not show that the Veteran had any chronic respiratory or 
cardiovascular conditions within the first postservice year.

An August 1975 U.S. Naval Reserve (USNR) Quadrennial 
examination noted that the Veteran had been receiving 
treatment for asthma, but that no pulmonary abnormalities 
were heard at the time of examination.  A chest X-ray 
examination was interpreted as within normal limits (WNL).

Overall, the August 1975 USNR Quadrennial examination report 
provides significant evidence against the claim, reflecting 
the Veteran's history of treatment for asthma more than 8 
years following his discharge from service with no X-ray 
evidence of COPD.

The earliest evidence of a COPD diagnosis is February 1978, 
based upon the findings from a chest X-ray examination 
conducted at a military facility.  An April 1978 medical 
statement reflected a diagnosis of bronchiectasis with 
secondary bronchial asthma.  Subsequent medical records from 
this military facility show hospitalization and treatment on 
several occasions for COPD with an asthmatic component.  The 
Veteran was also diagnosed with atherosclerotic 
cardiovascular disease with angina pectoris.  These records 
note the Veteran to have had a history of being a heavy 
smoker, smoking one pack a day for 35 years.

The Veteran's long history of smoking only provides highly 
probative evidence against this claim.

A January 1991 VA examination report reflected a diagnosis of 
rather marked COPD.  A pulmonary function test (PFT) was 
interpreted as showing severe ventilatory impairment with 
significant improvement after bronchodilator.  There was also 
air trapping.  The study results were compatible with a 
diagnosis of bronchial asthma.  X-ray examination was 
interpreted as showing evidence of COPD. 

Thereafter, the Veteran's clinical records and examination 
reports reflect diagnoses such as COPD, and COPD with 
reactive airways disease and history of heavy smoking.  An 
April 1993 hospitalization for pneumothorax and COPD reported 
that chest X-rays demonstrated no evidence of pleural 
effusion.

The foregoing post-service medical records, overall, do not 
support the appellant's claim and, in fact, provide evidence 
against this claim as they fail to link the Veteran's COPD 
and/or cardiovascular disease to his active duty, or indicate 
asbestos-related lung disease despite many years of treatment 
for COPD.  Further, they do not show COPD until more than one 
decade after the Veteran's separation from service.  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In pertinent part, the Veteran first began treatment with Dr. 
V.M.O. in March 2003.  The Veteran was described as a former 
smoker with a smoking history in excess of 100 pack years.  
The Veteran's problem list included severe COPD, severe 
pulmonary cachexia, prostate carcinoma, multiple vertebral 
fractures, osteoporosis, and diverticulosis.

The Veteran was hospitalized on July 6, 2003 based upon an 
assessment of an exacerbation of COPD with probable 
pneumonia/pneumonitis.  A chest X-ray was interpreted as 
consistent with COPD and probable pneumonia.  Pleural 
effusion was not identified.

The Veteran was hospitalized again on July 14, 2003 in 
respiratory distress with severe diarrhea and fever.  He was 
admitted with impressions of acute pseudomembranous 
enterocolitis secondary to Clostridium difficile toxins, 
COPD, dehydration, atrial fibrillation and coronary artery 
disease.  On July 27, 2003, the Veteran was intubated and 
placed on ventilator management due to acute renal failure.  
A bronchoscopy biopsy of a possible mass in the left upper 
lobe did not identify any malignancy or etiology.  A computed 
tomography (CT) scan on July 29, 2003 was interpreted by the 
radiologist as follows:

FINDINGS:

LUNG PARENCYHMA:  Pleural thickening is seen 
posteriorly with a moderate size subpulmonic 
pleural effusion on the left.  There is 
subsegmental atelectasis in the left upper lobe, 
possibly a compressive atelectasis.  All of this 
is superimposed upon what appears to be moderately 
severe COPD. 

MEDIASTINUM:  A distinct central mass is not 
confirmed on this evaluation.  However, an 
endobronchial lesion in the left lower lobe could 
also cause this appearance.

IMPRESSION:

No signs of a central mediastinal mass or 
adenopathy demonstrable.

Bilateral pleural effusions, larger on the left 
than right, associated with segmental left lower 
lobe atelectasis.  Whether this is secondary to 
central obstructing bronchial lesion or 
compressive atelectasis due to the pleural 
effusion is indeterminate.  See above discussion 
for details.

The discharge diagnoses were listed as respiratory failure, 
pneumonia, CHF, back pain, poor appetite, difficulty 
swallowing due to poor muscle condition, percutaneous 
endoscopic gastrostomy tube, generalized muscle weakness, 
osteoporosis, multiple disk disease in the back, possible 
mass of the left upper lobe area with a negative 
bronchoscopy, and intermittent atrial fibrillation.

A July 2003 letter from Dr. V.M.O., indicated that the 
Veteran suffered from severe COPD, asbestos exposure, and 
probable carcinoma of the left lung.  The examiner considered 
these disorders as service-connected based upon the Veteran's 
history of asbestos exposure.

A July 2003 letter from Dr. M.O., indicated that the Veteran 
had severe COPD, significant history of asbestos exposure, 
respiratory failure, and lung cancer.  In an August 2003 VA 
aid and attendance letter, this physician provided that the 
Veteran's diagnoses included respiratory failure and asbestos 
exposure.

As discussed above, the Veteran died on August [redacted], 2003.  The 
original death certificate, signed by Dr. M.O. on August [redacted], 
2003, did not identify asbestos exposure as a contributing 
cause of death.  However, this certificate was amended on 
August 29, 2003 to list asbestos exposure and disease as 
other significant conditions contributing to death but not 
resulting in the underlying cause of death.

An October 2003 letter from Dr. V.M.O. indicated that a 
review of the Veteran's CT scan performed on July 29, 2003 
showed pleural thickening posteriorly which represented 
bilateral pleural effusion.  This examiner further stated 
that the Veteran's CT scan findings were consistent with 
pleural asbestosis, which contributed to his lung disease 
that eventually led to death.

In a May 2005 report, a VA examiner noted that she had 
conducted an extensive review of the Veteran's claims file.  
The record showed that the Veteran had a 35-year two-pack per 
day history of smoking.  The VA examiner observed that 
smoking increased the risk and frequency of respiratory 
infection in the short run and did so in the Veteran's case.  
The examiner referred to the Veteran's COPD and asthma in his 
later life and noted that in the long term, smoking caused 
obstructive lung diseases.  This, too, was apparent in the 
Veteran's case.  She explained that even after an individual 
stops smoking, they are more likely to have infectious 
respiratory illness and increased difficulty getting it 
resolved.  This was also the case with the Veteran.

The examiner summarized her opinions with the statement that 
the COPD and asthma that resulted in the Veteran's death were 
not caused by, or a result of, previous acute respiratory 
conditions while on active duty.

Another VA medical opinion was obtained in November 2009 
based upon review of the claims folder.  This examiner noted 
the Veteran's history of a 100 pack per year smoking history, 
and death at the age of 72 years old.  The examiner noted 
that the original death certificate listed the causes of 
death as respiratory failure, pneumonia, COPD and CHF, but 
that an amended death certificate also listed asbestos 
exposure and disease.  Based upon a review of the record, the 
examiner concluded that the Veteran died as a result of 
respiratory failure as a result of end-stage COPD.  The 
examiner further concluded that there was no evidence to 
support any asbestos-related condition including mesothelemia 
(lung/pleural cancer), asbestosis (asbestosis-related 
interstitial fibrosis) or pleural plaguing.  

This examiner acknowledged the July 2003 CT results, the 
physician statements in July 2003, the August 2003 VA aid and 
attendance letter, and the opinion of the VA examiner in 
2005.  This examiner concluded that pleural effusion did not 
equate with asbestos-related disease, noting that the Veteran 
had "severe end-stage lung disease with subsequent 
pneumonia, congestive heart failure and pleural effusion."  
The examiner stated that these findings were not caused by, 
related to, or aggravated by asbestos exposure.  The examiner 
further stated that the private examiner opinions were based 
upon an inaccurate diagnosis with credible evidence to 
support the conclusion reached.

In response to the November 2009 opinion, the Veteran's 
counsel submitted a medical treatise article addressing the 
nature and pathophysiology of pleural effusion.  Pleural 
effusion is defined as an abnormal collection of fluid in the 
pleural space resulting from excess fluid production or 
decreased absorption.  It is an indicator of an underlying 
disease that may be either pulmonary or nonpulmonary in 
origin, acute or chronic.  Potential causes of pleural 
effusion include inflammation, malignancy, pulmonary embolus, 
hypoalbuminemia, cirrhosis, trauma, pulmonary infarction, 
drug hypersensitivity, uremia, pancreatitis, CHF, superior 
vena cava syndrome, extensive atelectasis, mesothelioma, and 
peritoneal dialysis.  The most common causes, in decreasing 
frequency, are CHF, malignancy, parapneumonic effusions, and 
pulmonary emboli.  It was noted that an occupational history 
of asbestos exposure could predispose a patient to 
mesothelioma or asbestos pleural effusion.

As demonstrated above, the record contains a conflict of 
medical opinion as to whether the Veteran manifested an 
asbestos-related lung disorder.  On the one hand, Dr. V.M.O., 
has opined that the suffered from severe COPD, asbestos 
exposure, and "probable" carcinoma of the left lung related 
to asbestos exposure.  This physician letter explained that 
the CT scan performed on July 29, 2003 showed bilateral 
pleural effusion which he equated with "pleural 
asbestosis."  Additionally, Dr. M.O., indicated that the 
Veteran had severe COPD, significant history of asbestos 
exposure, respiratory failure, and lung cancer.

The Board first observes that the overall medical record does 
not support the examiners conclusions that the Veteran 
manifested "probable" carcinoma of the left lung, or 
definitive lung cancer as reported.  The Veteran did have a 
lung mass, detected during his July 2003 hospitalization, but 
a bronchoscopy biopsy specimen found no evidence of 
malignancy.  Notably, the death certificates signed by Dr. 
M.O., either the original or amended version, did not list 
lung cancer as a disease process.  Thus, the overall validity 
of this portion of the opinions is not supported by the 
evidentiary record, lessening their overall probative value.

The Board further notes that Dr. V.M.O. merely states that 
the bilateral effusions manifested by the Veteran in July 
2003 are consistent with the presence of pleural asbestosis.  
No further rationale for this opinion is expressed.  As noted 
in Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007), a 
probative medical opinion must support its conclusion with an 
analysis the Board can consider and weigh against other 
evidence in the record.

The Board has carefully reviewed this opinion in the context 
of the entire evidentiary record.  Other than the brief 
statements by Drs. V.M.O., and M.O., there is no medical 
opinion of record suggesting that the Veteran demonstrated an 
asbestos-related lung disease.  Importantly, the radiologist 
interpreting the July 2003 CT scan did not suggest asbestos 
exposure as a potential etiology of the bilateral pleural 
findings.  

To the contrary, the July 2003 interpreting radiologist 
indicated that the bilateral pleural effusions were 
associated with segmental left lower lobe atelectasis, and 
questioned whether this finding was secondary to central 
obstructing bronchial lesion or compressive atelectasis due 
to the pleural effusion.  Neither this radiologist, nor any 
other radiologist, ever described findings such as fibrosis, 
pleural plaques, or mesotheliomas of the pleura and 
peritoneum.

Furthermore, the treatise information provided by the 
Veteran's counsel identifies multiple potential causes of 
pleural effusion.  The most common cause, CHF, is listed a 
contributing cause to the Veteran's death.  The November 2009 
VA examiner indicated that the pleural effusion was first 
identified "subsequent" to the onset of end-stage COPD, 
which is factually correct.  An additional cause of 
atelectasis was noted as being present by the July 2003 
interpreting radiologist.  The Board further notes that the 
Veteran was in renal failure before the finding of pleural 
effusion was first identified.

Further, the opinions nearly ignores the Veteran's 
unfortunately very long history of tobacco abuse.  At this 
point in time, it does not take medical expertise to state 
that a person with a very long history of smoking is more 
likely to have respiratory problems than a person without 
such a clear history (notwithstanding, the Board has a 
medical opinion in this case that provides such a finding).  
The Board can not ignore the glaring fact of this case:  COPD 
is not an infrequent occurrence in the United States for a 
person who smoked for 35 years and more likely than not 
clearly caused of the Veteran's death.  The facts of this 
case are unusually clear.  

Overall, the Board finds that the "opinions" expressed by 
Drs. V.M.O., and M.O. lack an adequate rationale and are 
unsupported by the medical findings of record, further 
reducing the probative value of this evidence.

On the other hand, the May 2005 VA examiner provided an 
opinion the Veteran's COPD and asthma that resulted in his 
death were not caused by, or a result of, previous acute 
respiratory conditions while on active duty.  This opinion, 
which is supported by a discussion of the Veteran's long-
standing history of cigarette smoking and the increased risks 
associated with such cigarette smoking, is uncontroverted by 
any medical opinion and provides highly probative evidence 
against this claim.

Furthermore, the November 2009 VA examiner's opinion that the 
Veteran died from respiratory failure due to end-stage COPD, 
unrelated to asbestos exposure, is also entitled to great 
probative weight.  In this respect, this examiner's opinion 
that there is no evidence to support a finding of any 
asbestos-related condition including mesothelioma 
(lung/pleural cancer), asbestosis (asbestosis-related 
interstitial fibrosis) or pleural plaguing is entirely 
consistent and factually correct when viewed against the 
entire evidentiary record.  In fact, neither Dr. V.M.O. nor 
Dr. M.O., argued that such findings were present.

The examiner additionally concluded that the Veteran's 
pleural effusion did not equate with asbestos-related 
disease, noting that the Veteran had severe end-stage lung 
disease with "subsequent" pneumonia, CHF and pleural 
effusion.  As indicated above, the medical treatise 
information submitted by the Veteran's counsel indicates that 
pleural effusion may be pulmonary or non-pulmonary in nature 
with the most common cause being CHF.  Thus, this conclusion 
is adequately supported by the evidence of record.

Finally, the examiner concluded that the Veteran's severe 
end-stage lung disease with subsequent pneumonia, CHF and 
pleural effusion were findings not caused by, related to, or 
aggravated by asbestos exposure.  In this respect, the 
examiner described the private examiner's opinion as an 
inaccurate diagnosis absent any credible evidence to support 
the conclusion.  As held above, the Board finds that the 
private examiners merely provide a conclusory statement with 
no rationale provided for the opinion offered as to how 
pleural effusion equated with "pleural asbestosis."

The appellant's counsel argues that the certification from 
Dr. M.O. should be afforded greater probative weight than the 
November 2009 opinion, as Dr. M.O. is presumably experienced 
in determining post-mortem death and was closer to, and 
"likely examined," the Veteran prior to death.  It is 
further argued that "it has not been established" that the 
November 2009 VA examiner has the same expertise as Dr. M.O. 
or had the same access to the Veteran at the time of his 
death.

These arguments have been considered but they are 
unpersuasive.  With regard to the intimacy of Dr. M.O. to the 
Veteran and the accuracy of opinion, the Board notes that Dr. 
M.O. definitively asserted that the Veteran had lung cancer 
which is not supported by the evidentiary record, including 
the bronchoscopy biopsy performed in July 2003 which found no 
evidence of malignancy.  Furthermore, the November 2009 VA 
examiner had greater access of review of the entire 
evidentiary record, which includes multiple chest X-rays over 
many years failing to indicate any impressions of asbestos-
related findings.

In the context of the entire evidentiary record, the Board 
places greater probative value to the opinions of the VA 
examiners, who have reviewed and accurately cited the 
relevant evidentiary record, referred to specific findings of 
record, and provided opinion based upon resort to accepted 
medical principles in reaching their conclusions.  The 
examiner opinions for and against are not so evenly balanced 
as to allow application of the doctrine of the benefit of the 
doubt.  38 U.S.C.A. § 5107.

The Board further notes that the Veteran's coronary artery 
disease and CHF were first manifested many years after 
service, and that there is no competent evidence suggesting 
the onset of these diseases to service or within the first 
postservice year.  There is no lay or medical evidence 
suggesting that the Veteran's service-connected history of 
renal calculi played any role in his death.  Furthermore, 
there is no competent medical evidence of record suggesting 
that the Veteran's history of inservice exposure to paint 
fumes and rusted metal dust is a potential causative factor 
in the cause of his death.  Finally, the persuasive medical 
evidence is against a finding that the Veteran manifested a 
malignant lung tumor during his lifetime.

The appellant and her counsel have offered their own personal 
opinions that the causes of the Veteran's death are related 
to service, to include his asbestos exposure.  As lay persons 
not shown to be trained in medicine, the appellant and her 
counsel are simply not competent to offer an opinion as to 
the cause of the Veteran's death.  See Barfield v. Brown, 5 
Vet. App. 8 (1993) (a lay person is not competent to opine as 
to medical cause of death).  

Notably, the appellant's counsel argued in March 2010 that 
asbestos-related pleural effusion is "possible" according 
to medical literature.  The Board has discussed this medical 
treatise article which notes many pulmonary and non-pulmonary 
causes of pleural effusion.  The November 2009 VA examiner 
was quite aware of the potential signs and findings for 
asbestos-related disease, and found no evidence of 
mesothelioma (lung/pleural cancer), asbestosis (asbestosis-
related interstitial fibrosis) or pleural plaguing.  The 
November 2009 VA examiner was also quite aware of the finding 
of pleural effusion, but found that this was not a 
manifestation of asbestos-related disease but rather 
manifested "subsequent" to the onset of end-stage COPD.  
This opinion is entirely consistent with the medical 
literature cited, particular given that the pleural effusion 
was first manifested just prior to his death in the context 
of respiratory failure, renal failure, and CHF.

To the extent that these allegations hold any probative 
value, they are greatly outweighed by the opinions of the VA 
examiners who have greater expertise in diagnosing and 
evaluating pulmonary conditions, including asbestos-related 
diseases.

In sum, the Board finds by a preponderance of the evidence 
that the Veteran died in August 2003 as a result of severe 
end-stage COPD with subsequent pneumonia, CHF and pleural 
effusion; that the most persuasive medical opinion 
demonstrates that the Veteran did not manifest an asbestos-
related lung disease, and outweighs a death certificate 
amendment listing asbestos exposure and disease as 
significant conditions contributing to the Veteran's death; 
and that the causes of the Veteran's death did not have its 
onset during active service, did not manifest within one year 
of separation from active service, and are not otherwise 
related to the Veteran's active service or a service-
connected disorder.  The claim, therefore, is denied.  The 
benefit of the doubt rule does not apply as the preponderance 
of the evidence is against the claim.  Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  While there are particularized notice obligations 
with respect to a claim for DIC benefits, there is no 
preliminary obligation on the part of VA to conduct a pre-
decisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.

In this case, a pre-adjudicatory RO letter in October 2003 
notified the appellant of the types of evidence and/or 
information deemed necessary to substantiate her claim, and 
the relative developmental duties under the VCAA.  See 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  This letter, however, did 
not notify her that the Veteran had been service-connected 
for a history of renal calculi, rated as noncompensable.

A corrective Hupp notice was provided to the appellant in 
April 2008 advising the appellant of the Veteran's service-
connected disorder.  This notice also advised the appellant 
of the downstream issues of establishing a disability and 
effective date of award.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The notice error was cured with 
readjudication of the claim in the November 2009 and March 
2010 supplemental statements of the case.  Mayfield, 444 F.3d 
1328 (Fed. Cir. 2006)

In this case, the Veteran has been represented by counsel who 
has demonstrated actual awareness of the evidentiary 
requirements through arguments presented to the Board and the 
Court, and by the submission of evidence which includes a 
medical treatise article.  It has not been argued, or even 
suggested by the lay or medical evidence, that the Veteran's 
history of asymptomatic renal calculi played any role in the 
cause of his death.  Thus, the pre-adjudicatory VCAA notice 
error based upon a Hupp violation has clearly not had any 
prejudicial effect upon the appellant's participation in the 
development of the claim.  As the claim remains denied, no 
prejudice could accrue to the appellant regarding inadequate 
notice on the downstream issues.

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Veteran's STRs had been associated with the claims folder 
prior to the filing of this claim.  In developing this claim, 
the RO has obtained the Veteran's service personnel records 
(SPRs) and conceded asbestos exposure.  In argument presented 
in June 2008, the appellant's counsel argued that VA must not 
limit the inquiry into the Veteran's inservice asbestos 
exposure to his service aboard World War II era ships, but 
must expand the inquiry to include all potential exposures.  
It was asserted that asbestos exposure was "possible" in 
"other places while serving in the Navy," but that the 
appellant was not competent to determine where any additional 
exposures could occur.

The Board finds that no benefit would accrue to the appellant 
by investigating all "possible" exposures in unspecified 
locations.  The Board notes that the Veteran's exposure to 
asbestos in service has been conceded.  Importantly, the 
Board has found that, regardless of the types of exposure, 
the most persuasive and credible evidence establishes that 
the Veteran's cause of death was not related to an asbestos-
related disease, but to smoking.  Accordingly, the Board 
finds that no useful purpose would be satisfied by 
investigating this matter further as it is not relevant to 
the ultimate disposition of this case.  

As a result of the efforts of the appellant and the RO, the 
record contains all available clinical records from Tyndall 
Air Force Base.  The RO has received communications from the 
Department of the Air Force and the National Personnel 
Records Center that no additional records are available.  In 
a written statement received in September 2009, the Veteran's 
counsel waived any further development on this issue and 
requested the RO to proceed with adjudication of the claim.  
Thus, no further assistance is warranted on this matter.

Finally, the Board is unaware of any additional, relevant 
records which are necessary to decide the case at this time.

In determining whether a medical opinion is warranted in a 
claim for DIC benefits, VA must determine if such an opinion 
is "necessary to substantiate [the appellant's] claim" or 
whether, instead, "no reasonable possibility exists that 
such assistance would aid in substantiating a claim."  Wood 
v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008).  See 
38 U.S.C.A. § 5103A(a).  Cf. 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

The Board finds that further development is not needed in 
this case with respect to the issue on appeal because no 
reasonable possibility exists that any additional assistance 
would aid in substantiating the claim.  A VA medical opinion 
was obtained in May 2005, which determined that the cause of 
the Veteran's death was unrelated to the Veteran's symptoms 
manifested in service.  This medical opinion was supported by 
reference to medical findings of record and resort to 
accepted medical principles.

The parties to the JMR argued that this opinion was 
potentially deficient as all available records from Tyndall 
AFB were not associated with the claims folder.  The basis of 
this finding is unclear, particularly given the facts of this 
case.  In any event, the additional records received do not 
provide any basis to render this examination report as being 
based on an inaccurate factual history.  Thus, this 
examination report is adequate to decide the case with regard 
to a direct service incurrence basis.

An additional VA opinion was obtained in November 2009 to 
address the aspect of this claim involving potential 
asbestos-related disease.  As discussed above, the Board 
finds that this examiner's opinion is based on an accurate 
factual history and provides sufficient rationale to evaluate 
the merits of the case in light of the entire evidentiary 
record.

In argument presented in March 2010, the appellant's attorney 
argued that this examination report was inadequate for rating 
purposes.  The attorney first asserted that the RO requested 
the examiner to provide a legal opinion as to whether there 
was a penalty in providing an inaccurate amendment to a death 
certificate.  However, the RO's opinion request initiated 
October 29, 2009 did not request such an opinion.  This 
opinion request merely reiterated the Board's March 2008 
remand directives, which requested a discussion, if possible, 
of the significance to the death certificate amendment.  
Thus, the Board finds that the RO did not create any 
prejudicial bias in requesting this opinion.  

The November 2009 VA examiner did provide her own opinion 
that the death certificate amendment was based upon an 
inaccurate diagnosis which was not supported by any credible 
evidence.  The examiner then went on to explain that a 
potential factor may have been a desire by the private 
physician to assist the appellant in obtaining financial 
help, noting that there was no legal penalty for rendering an 
inaccurate diagnosis.

The appellant' counsel has argued that the November 2009 VA 
examiner provided a legally incorrect opinion.  In reviewing 
this case, the Board finds that any "legal opinion" 
rendered by this physician is irrelevant and is not being 
relied upon by the Board in deciding this case.  However, the 
fact this physician may hold a belief that a physician may 
provide a favorable diagnosis in an effort to financially 
assist does not equate to a "jaundiced" opinion which has 
resulted in any prejudicial bias to the appellant.  Rather, 
it was just a suggestion as to how the private examiners 
could have come to a medically unsound diagnosis in the 
absence of any credible supporting evidence.

The appellant's counsel has also argued that the November 
2009 VA examiner did not provide an adequate opinion as to 
whether the Veteran's combination of asbestos exposure and 
pneumonia contributed to his death.  This is based upon 
medical literature indicating that the combination of 
pneumonia and pleural effusions result in higher mortality 
rates.  However, this argument presumes that the Veteran 
manifested "asbestos-related pleural effusion" which is a 
finding the Board has answered in the negative.  As such, the 
Board finds no error in addressing a matter which could not 
lead to a DIC award.

Finally, the appellant's counsel has argued that VA should 
consider obtaining additional opinion from another examiner 
"who has specific forensic experience particularly in death 
caused by concurrent asbestos related and non-asbestos 
related pulmonary conditions."  The Board presumes that the 
November 2009 VA examiner is adequately trained to speak to 
the issues at hand, which is borne out by the examiner's 
demonstrated understanding of asbestos-related findings and 
why they are not shown in this case.

Overall, the Board finds that the RO has complied with the 
Board's March 2008 remand directives, that neither the RO or 
the November 2009 VA examiner has demonstrated prejudicial 
bias in this case, and that the November 2009 VA opinion is 
clearly sufficient to decide this case.  As such, the Board 
finds that there is no further duty to the appellant in 
obtaining additional medical opinion.

In conclusion, the Board finds that no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist her in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


